Exhibit 10.70

 

 



FOURTH AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT, LIMITED CONSENT AND
LIMITED WAIVER

 

This FOURTH AMENDMENT TO NOTE AND WARRANT AGREEMENT, LIMITED CONSENT AND LIMITED
WAIVER (this “Amendment”), dated as of June 30, 2015, is made by and between
TWINLAB CONSOLIDATED HOLDINGS, INC., a Nevada corporation (“Parent”), TWINLAB
CONSOLIDATION CORPORATION, a Delaware corporation (“TCC”), TWINLAB HOLDINGS,
INC., a Michigan corporation (“Twinlab Holdings”), ISI BRANDS INC., a Michigan
corporation (“ISI Brands”), and TWINLAB CORPORATION, a Delaware corporation
(“Twinlab Corporation”), NUTRASCIENCE LABS, INC., a Delaware corporation,
NUTRASCIENCE LABS IP CORPORATION., a Delaware corporation (each of the foregoing
Persons being referred to herein individually as a “Company” and collectively as
the “Companies”), and PENTA MEZZANINE SBIC FUND I, L.P., a Delaware limited
partnership (the “Purchaser”).

 

WHEREAS, the Companies and the Purchaser are parties to a Note and Warrant
Purchase Agreement dated as of November 13, 2014, as amended by that certain
First Amendment to Note and Warrant Purchase Agreement, Consent and Joinder
dated as of January 22, 2015, that certain Second Amendment to Note and Warrant
Purchase Agreement and Consent dated as of February 4, 2015 and that certain
Third Amendment to Note and Warrant Purchase Agreement and Consent dated as of
April 30, 2015 (as the same may be further amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Note
Purchase Agreement”); and

 

WHEREAS, the Companies have requested that the Purchaser convert the aggregate
amount of interest payable on the Notes for the period beginning on May 1, 2015
and ending on October 31, 2015 (it being understood and agreed that the
aggregate amount of interest payable for such period is $613,333) into Equity
Interests in Parent at the price of $0.76 per share of common stock pursuant to
that certain Share Purchase Agreement, dated as of the date hereof, among
Purchaser and Parent (the “Share Purchase Agreement”) (the “Interest
Conversion”);

 

WHEREAS, (a) the Companies have requested that the Purchaser (i) consent to the
Interest Conversion and (ii) waive certain defaults and provisions of the Note
Purchase Agreement, and (b) the Purchaser has agreed to do so subject to the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained in this Amendment, and subject to the terms and conditions set forth
herein, each party hereto hereby agrees as follows:

 

1.          Capitalized Terms. Capitalized terms used but not defined herein
shall have the meanings set forth in the Note Purchase Agreement.

 

2.          Limited Consent for the Interest Conversion. At the request of and
as an accommodation to the Companies and subject to the strict compliance with
the terms, conditions and requirements set forth herein (including, without
limitation, satisfaction of each of the conditions set forth in Section 8
below), the Purchaser hereby consents to the Interest Conversion. The limited
consent set forth in this Section 2 is effective solely for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) except as expressly provided herein, be a consent to any amendment,
waiver or modification of any term or condition of the Note Purchase Agreement
or of any other Transaction Document; (b) prejudice any right that the Purchaser
have or may have in the future under or in connection with the Note Purchase
Agreement or any other Transaction Document; (c) waive any Event of Default that
exists as of the date hereof; or (d) establish a custom or course of dealing
among any of the Companies, on the one hand, or the Purchaser on the other hand.

 

1

 

  

3.          Limited Consent for new Essex Lease. At the request of and as an
accommodation to the Companies and subject to the strict compliance with the
terms, conditions and requirements set forth herein (including, without
limitation, satisfaction of each of the conditions set forth in Section 8
below), the Purchaser hereby consents to (i) a sale/leaseback and refinancing
transaction with Essex Capital Corporation in the principal rental amount of
$2,750,000 consisting of the sale/leaseback of existing Twinlab Corporation
equipment described on Exhibit K (the “First 2015 Essex Lease”) and (ii) a
sale/leaseback and refinancing transaction with Essex Capital Corporation in the
principal rental amount of $150,000 consisting of the sale/leaseback of existing
Twinlab Corporation equipment described on Exhibit L (the “Second 2015 Essex
Lease” and together, collectively, the “2015 Essex Leases”). Consent for the
2015 Essex Leases includes consent for Twinlab Corporation to sell the equipment
described on Exhibit K and Exhibit L to Essex Capital Corporation, and the
Purchaser shall execute such lien releases and file such financing amendments to
evidence lien releases of the equipment described on Exhibit K and Exhibit L as
reasonably requested by Twinlab Corporation or Essex Capital Corporation. The
limited consent set forth in this Section 3 is effective solely for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) except as expressly provided herein, be a consent to any
amendment, waiver or modification of any term or condition of the Note Purchase
Agreement or of any other Transaction Document; (b) prejudice any right that the
Purchaser has or may have in the future under or in connection with the Note
Purchase Agreement or any other Transaction Document; (c) waive any Event of
Default that exists as of the date hereof; or (d) establish a custom or course
of dealing among any of the Companies, on the one hand, or the Purchaser on the
other hand.

 

4.          Limited Waiver to Note Purchase Agreement. At the request of and as
an accommodation to the Companies and subject to the strict compliance with the
terms, conditions and requirements set forth herein (including, without
limitation, satisfaction of each of the conditions set forth in Section 8
below), the Purchaser hereby agrees to waive (i) the Event of Default under
Section 11.1(c) of the Note Purchase Agreement due to the Companies’ failure to
comply with the financial covenants set forth in Section 5.12 of the Note
Purchase Agreement for the measurement period ending March 31, 2015 (the
“Specified Event of Default”) and (ii) the Companies’ compliance with the
financial covenants set forth in Section 5.12 of the Note Purchase Agreement for
the measurement period ending June 30, 2015. The limited waiver set forth in
this Section 4 is effective solely for the purposes set forth herein and shall
be limited precisely as written and shall not be deemed to (a) except as
expressly provided herein, be a consent to any amendment, waiver or modification
of any term or condition of the Note Purchase Agreement or of any other
Transaction Document; (b) prejudice any right that the Purchaser have or may
have in the future under or in connection with the Note Purchase Agreement or
any other Transaction Document; (c) waive any Event of Default (other than the
Specified Event of Default) that exists as of the date hereof; or (d) establish
a custom or course of dealing among any of the Companies, on the one hand, or
the Purchaser on the other hand.

 

5.          Amendments to Note Purchase Agreement. Subject to the satisfaction
of the conditions precedent set forth herein and in reliance on the
representations, warranties and covenants of the Companies set forth herein and
in the Note Purchase Agreement, each party hereto hereby agrees that the Note
Purchase Agreement be and hereby is, amended as follows:

 

5.1.           Amendment and Restatement of Existing Defined Terms. Section 1 of
the Note Purchase Agreement is hereby amended by amending and restating each of
the following defined terms as follows:

 

2

 

 

“Essex Debt” means Indebtedness pursuant to (i) that certain Commercial Lease
Agreement, dated as of November 13, 2013, between Twinlab Corporation and Essex
Capital Corporation, (ii) that certain Commercial Lease Agreement, dated as of
August 21, 2014 (which Commercial Lease Agreement refreshes and supersedes a
Commercial Lease Agreement dated March 19, 2013), between Twinlab Corporation
and Essex Capital Corporation, and (iii) a new sale/leaseback and refinancing
agreement to be entered into between Twinlab Consolidation Corporation and Essex
Capital Corporation, in the form previously provided to and approved by the
Agent and for which Essex Capital Corporation has agreed to be subject to an
Agreement Regarding Equipment and Lease in form and substance satisfactory to
the Purchaser in its sole discretion; the rental installments of all such lease
agreements identified in subclauses (i) through (iii) together is not to exceed
an aggregate principal rental amount of $5,800,000.

 

“Nutricap Seller First Note” means the Amended and Restated Unsecured Promissory
Note dated June 30, 2015 in the form previously approved by the Purchaser in the
principal amount of $2,750,000 issued by Subco I to Nutricap Labs, LLC, a New
York limited liability company, in connection with the Target 2 Acquisition, the
principal and interest repayment of which shall have a maturity of January 1,
2016 and bear interest at 8.5% per annum, an executed copy of which has been
provided to the Purchaser.

 

5.2.          Amendment to Section 5.12(a). Section 5.12(a) of the Note Purchase
Agreement is hereby amended and restated in its entirety as follows:

 

“(a)          Minimum Adjusted EBITDA. Commencing with the month ending July 31,
2015 and until such time as all Obligations are paid, satisfied and discharged
in full, the Borrowers shall not, as of the end of any measurement period set
forth below, permit the Adjusted EBITDA for such measurement period to be less
than the amount set forth in the table below opposite such measurement period.

 

Measurement Period

  Minimum Adjusted EBITDA  July 1, 2015 to July 31, 2015  $-700,000  August 1,
2015 to August 31, 2015  $-700,000” 

 

6.          Representations and Warranties; No Default. Each Company hereby
represents and warrants that:

 

6.1.       The execution, delivery and performance by such Company of this
Amendment (a) are within such Company’s corporate or similar powers and, at the
time of execution hereof and have been duly authorized by all necessary
corporate and similar action; (b) does not and will not result, in any breach or
default under any other document, instrument or agreement to which a Company or
any of its Subsidiaries is a party or to which a Company or any of its
Subsidiaries, the Premises, the Collateral or any of the property of a Company
or any of its Subsidiaries is subject or bound, except for such breaches or
defaults which, individually or in the aggregate, have not had, and would not
reasonably be expected to result in, a Material Adverse Effect and (c) will not
violate any applicable law, statute, regulation, rule, ordinance, code, rule or
order.

 

6.2.       This Amendment has been duly executed and delivered for the benefit
of or on behalf of each Company and constitutes a legal, valid and binding
obligation of each Company, enforceable against such Company in accordance with
its terms except (a) as the same may be limited by bankruptcy, insolvency,
reorganization moratorium or similar laws now or hereafter in effect relating to
creditors rights generally and (b) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

 

3

 

  

6.3.          Both before and after giving effect to this Amendment on the date
hereof (a) except as set forth on Schedule A attached hereto, the
representations and warranties of the Companies contained in Section 4.1 of the
Note Purchase Agreement and the other Transaction Documents are true, correct
and complete on and as of the date hereof as if made on such date (and to the
extent any representations and warranties shall relate to the Effective Date or
another earlier date, such representation and warranties shall be deemed to be
amended to relate to the date hereof), and (b) except as set forth on Schedule B
attached hereto, no Default or Event of Default (other than the Specified Event
of Default) has occurred and is continuing.

 

7.          Ratification and Confirmation. The Companies hereby ratify and
confirm all of the terms and provisions of the Note Purchase Agreement and the
other Transaction Documents and agree that all of such terms and provisions, as
amended hereby, remain in full force and effect, except as, and to the extent
expressly set forth herein.

 

8.           Condition to Effectiveness. The effectiveness of this Amendment
shall be subject to the satisfaction of the following conditions precedent:

 

8.1.        The Purchaser shall have received (i) a fully executed copy of this
Amendment, (ii) a fully executed copy of the Share Purchase Agreement in the
form attached hereto as Exhibit A and (iii) the fully executed Warrant No. W-4
in the form attached hereto as Exhibit B.

 

8.2.        The Purchaser shall have received (i) fully executed amendments to
the documents evidencing the Permitted Senior Debt in the form attached hereto
as Exhibit C and (ii) evidence reasonably satisfactory to the Purchaser that
there will be no reduction in the facility size or the availability formula
under the Permitted Senior Debt.

 

8.3.        The Purchaser shall have received (i) a fully executed amendment to
the Subordinated Loan Agreement in the form attached hereto as Exhibit D, (ii) a
fully executed copy of the Share Purchase Agreement, dated as of the date
hereof, among Parent and Subordinated Lender in the form attached hereto as
Exhibit E and (iii) a fully executed copy of the Warrant, dated as of the date
hereof, issued by Parent to Subordinated Lender in the form attached hereto as
Exhibit F.

 

8.4.        The Purchaser shall have received (i) evidence reasonably
satisfactory to the Purchaser that the David L. Van Andel Trust, under Trust
Agreement dated November 30, 1993 (the “David L. Van Andel Trust”) has invested
at least $2,500,000 in cash in the Equity Interests of Parent, (ii) a fully
executed copy of the Share Purchase Agreement, dated as of the date hereof,
among Parent and David L. Van Andel Trust in the form attached hereto as Exhibit
G, (iii) evidence that David L. Van Andel Trust surrendered to Parent that
certain Warrant No. 1, dated as of September 5, 2014, issued by TCC to David L.
Van Andel and assumed by Parent on September 16, 2014, and such warrant has been
cancelled and (iv) fully executed copies of the Warrants, dated as of the date
hereof, issued by Parent to David L. Van Andel Trust in the forms attached
hereto as Exhibit H.

 

8.5.        The Purchaser shall have received (i) a fully executed copy of the
Share Purchase Agreement, dated as of the date hereof, among Parent and Little
Harbor, LLC in the form attached hereto as Exhibit I and (ii) a fully executed
copy of the Warrant, dated as of the date hereof, issued by Parent to Little
Harbor, LLC, in the form attached hereto as Exhibit J.

 

4

 

  

8.6.        The Purchaser shall have received from the Companies executed copies
of all documents and agreements relating to the 2015 Essex Leases and the
Nutricap Seller First Note, including, but not limited to, the Payment Guaranty
of Essex Capital Corporation and Ralph T. Iannelli of the Nutricap Seller First
Note and each Bill of Sale with respect to the 2015 Essex Leases, duly executed
by an authorized officer of each of the parties thereto.

 

8.7.        The Companies shall have delivered to the Purchaser a fully executed
copy of the Amendment No. 1 to Standstill Agreement, duly executed by an
authorized officer of each of the parties thereto, including but not limited to
NUTRICAP LABS, LLC, as junior lender, and such amendment shall be satisfactory
in form and substance to the Purchaser.

 

8.8.        The Companies shall have delivered to the Purchaser a fully executed
Agreement Regarding Equipment and Lease with respect to the 2015 Essex Leases,
and such agreement shall be satisfactory in form and substance to the Purchaser.

 

8.9.        All representations and warranties of the Companies contained herein
shall be true and correct in all material respects as of the date hereof (and
such parties’ delivery of their respective signatures hereto shall be deemed to
be its certification thereof).

 

8.10.      The Purchaser shall have received all fees and other amounts due and
payable to the Purchaser and its counsel in connection with this Amendment, and
to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Companies under the Note Purchase
Agreement.

 

9.          Use of Proceeds. The Companies hereby agree that the proceeds of the
Interest Conversion and the other transactions contemplated by this Amendment
shall be used solely to purchase new raw materials for use in the production of
the Companies’ higher margin products.

 

10.         Miscellaneous.

 

10.1.     Except as otherwise expressly set forth herein, nothing herein shall
be deemed to constitute an amendment, modification or waiver of any of the
provisions of the Note Purchase Agreement, the Security Agreement or the other
Transaction Documents, all of which remain in full force and effect as of the
date hereof and are hereby ratified and confirmed. Each Company hereby
acknowledges and agrees that nothing contained herein shall be deemed to entitle
any Company to consent to, or a waiver, amendment or modification of, any of the
terms, conditions, obligations, covenants or agreements contained in the
Transaction Documents in similar or different circumstances. This Amendment
(together with any other document executed in connection herewith) is not
intended to be, nor shall it be construed as, a novation of the Note Purchase
Agreement.

 

10.2.     This Amendment may be executed in any number of counterparts, each of
which, when executed and delivered, shall be an original, but all counterparts
shall together constitute one instrument. Delivery of an executed counterpart of
a signature page of this Amendment by facsimile or electronic mail shall be
equally effective as delivery of a manually executed counterpart of this
Amendment.

 

10.3.     This Amendment shall be governed by the laws of the State of New York
without giving effect to any conflict of law principles and shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

5

 

  

10.4.          The Companies agree to pay all reasonable expenses, including
legal fees and disbursements, incurred by Purchaser in connection with this
Amendment and the transactions contemplated hereby.

 

10.5.          This Amendment shall be deemed a Transaction Document for all
purposes of the Note Purchase Agreement and the other Transaction Documents. On
and after the date hereof, each reference in the Note Purchase Agreement and the
other Transaction Documents to the Note Purchase Agreement, shall mean and be a
reference to the Note Purchase Agreement, as modified by this Amendment.

 

10.6.          Each Company, voluntarily, knowingly, unconditionally and
irrevocably, with specific and express intent, for and on behalf of itself and
all of its respective parents, subsidiaries, affiliates, members, managers,
predecessors, successors, and assigns, and each of their respective current and
former directors, officers, shareholders, agents, and employees (collectively,
“Releasing Parties”), does hereby fully and completely release, acquit and
forever discharge each Indemnified Party of and from any and all actions, causes
of action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Indemnified Parties (or any of them) that directly or indirectly
arise out of, are based upon or are in any manner connected with any Prior
Related Event. “Prior Related Event” means any transaction, event, circumstance,
action, failure to act, occurrence of any type or sort, whether known or
unknown, which occurred, existed, was taken, was permitted or begun in
accordance with, pursuant to or by virtue of (a) any of the terms of this
Amendment or any other Transaction Document, (b) any actions, transactions,
matters or circumstances related hereto or thereto, (c) the conduct of the
relationship between the Purchaser and any Company, or (d) any other actions or
inactions by the Purchaser, all on or prior to the date hereof. Each Company
acknowledges that the foregoing release is a material inducement to the
Purchaser’s decision to enter into this Amendment and to agree to the
modifications contemplated hereunder.

 

[Signature Pages Follow.]

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

  

  COMPANIES       TWINLAB CONSOLIDATED HOLDINGS, INC.         By: /s/ Thomas A.
Tolworthy   Name: Thomas A. Tolworthy   Title: Chief Executive Officer and
President         TWINLAB HOLDINGS, INC.         By: /s/ Thomas A. Tolworthy  
Name: Thomas A. Tolworthy   Title: Chief Executive Officer and President        
TWINLAB CONSOLIDATION CORPORATION         By:   /s/ Thomas A. Tolworthy   Name:
Thomas A. Tolworthy   Title: Chief Executive Officer and President        
TWINLAB CORPORATION         By:   /s/ Thomas A. Tolworthy   Name: Thomas A.
Tolworthy   Title: Chief Executive Officer and President         ISI BRANDS,
INC.         By:   /s/ Thomas A. Tolworthy   Name: Thomas A. Tolworthy   Title:
Chief Executive Officer and President

 

[Signature Page – Fourth Amendment to Note and Warrant Purchase Agreement,
Limited Consent and Limited Waiver]

 

 

 

  

  NUTRASCIENCE LABS, INC.         By: /s/ Thomas A. Tolworthy   Name: Thomas A.
Tolworthy   Title: Chief Executive Officer and President         NUTRASCIENCE
LABS IP CORPORATION         By: /s/ Thomas A. Tolworthy   Name: Thomas A.
Tolworthy   Title: Chief Executive Officer and President

 

[Signature Page – Fourth Amendment to Note and Warrant Purchase Agreement,
Limited Consent and Limited Waiver]

  

 

 

 

  PURCHASER:       PENTA MEZZANINE SBIC FUND I, L.P.       By: Penta Mezzanine
SBIC Fund I GP, LLC, its General Partner         By: /s/ Rebecca R. Irish  
Name: Rebecca R. Irish   Title: Authorized Member

 

 

